Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 4, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
Claimant worked periodically as a home health care aide, receiving work assignments from the employer agency. In February 1994, claimant refused to accept further assignments, stating that the location of the next job she was offered was too far from her residence. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she had refused an offer of suitable employment without good cause. We agree. This Court has ruled that a claimant’s rejection of an otherwise suitable offer of employment because of the distance of the commute is sufficient to sustain a ruling of disqualification (see, Matter of Franco [Hudacs], 207 AD2d 577, 578). In this matter, the record discloses that the position rejected by claimant would have paid more than her usual salary and involved a four-day live-in situation *800for which round-trip transportation would have been provided. We conclude that substantial evidence supports the ruling of the Board.
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.